PER CURIAM.
On July 7, 1936, one John Richard Parsons, a stevedore employed by the Southern Stevedoring Company, fell through a hatch while engaged in loading the steamship Willkeno in the harbor of Norfolk and was killed. His administratrix libeled the vessel claiming that the fall which resulted in his death was caused by the negligence of the vessel and her owner in failing to provide a safe and suitable covering for the hatch. The answer denied negligence and pleaded contributory negligence as a defense ; but both issues were found in favor of libelant and against the vessel and a decree was entered for the sum of $6,000 as damages. The questions raised by the appeal are purely questions of fact relating to these issues; and we think that the findings of the learned judge below with respect thereto are amply sustained by the evidence and are correct. The decree appealed from will accordingly be affirmed.
Affirmed.